DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-6 directed to the embodiments of Figs. 5A and 5B, non-elected without traverse.  Accordingly, claims 4-6 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Cancel claims 4-6.
END EXAMINER’S AMENDMENT

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US PGPub 2010/0219428 A1) discloses (Fig. 1) a light emitting device with a first phosphor mixture 114 emitting in the 500 to 550 and a third phosphor emitting in the 550 to 600 nm range (Paragraph 36) and a second phosphor mixture with a second phosphor emitting in the greater than 600 nm range (Paragraph 39).
Hosokawa et al. (US PGPub 2011/0031874 A1) discloses (Fig. 7) blending phosphors by having two phosphors with peaks wavelengths of less than 50 nm in order to reduce color tone variation (Paragraph 46). 
Jesper et al. (US PGPub 2015/0271892 A1) discloses (Figs. 4 and 7) a first phosphor mixture with blue and green phosphors and a second phosphor mixture with red and green phosphors.

	 
Allowable Subject Matter
Claims 1-3, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

While Hosokawa et al. renders obvious the addition of a fourth phosphor by modification to make the second phosphor a two phosphor mix of phosphors with peaks differing by 50 nm or less, the combination does not teach or render obvious the additional limitation of the second phosphor being the same as the third phosphor.
While it is well-known in the art per se to use multiple phosphor mixtures with identical combination of phosphors in adjacent light emitters, such as in the art to use phosphor mixtures in which all kinds of phosphors, such as red, green, yellow, blue are used for an array of light emitters, the phosphor mixtures are typically all the same in order to achieve a uniform light output.  Therefore, such devices would not satisfy the claim 1 limitation that the first phosphor mixture does not contain a phosphor wavelength-converting to lights having peak wavelength more than the second wavelength, and the second phosphor does not contain a phosphor wavelength-converting to lights having a peak wavelength less than the third wavelength.  
Separately, Jesper et al. teaches (Fig. 4) a device having a blue and green phosphor mixture and red and green phosphor mixture.  However, this device uses a UV LEDs, whereas claim 1 specifically requires blue LEDs.  While one having ordinary skill in the art may readily contemplate changing the UV LEDs to Blue LEDs, it would not necessarily be the case that the phosphor mixtures would stay the same as blue 
Therefore, while the prior art separately reads on particular limitations, the prior art does not teach or suggest the combination of all the limitations of claim 1.  Claims 2, 3, 8 and 9 are dependent on claim 1 and allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875